DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ reply to the October 14, 2020 Office Action, filed January 11, 2021, is acknowledged.  Claims 21-23 remain withdrawn from consideration as being directed to a non-elected invention.  Applicants amend claims 1-5, 7-9, 11-12, 14-17 and withdrawn claim 21, and add new claim 24.  Claims 1-20 and 24 are under examination.
Any rejection of record in the previous office actions not addressed herein is withdrawn.  New grounds of rejection are presented herein that were not necessitated by applicant’s amendment of the claims since the office action mailed October 14, 2020.  Therefore, this action is not final.

Information Disclosure Statement
The Information Disclosure Statements filed February 26, 2020 and January 11, 2021 have been considered.

Interpretation of the Claims
For examination purposes, the real-time tracking system components are deemed to be the same as the tracking system components.
For examination purposes, the living eukaryotic host cells are deemed to be the same cells as the synthetic chromosome production eukaryotic host cell line, the living synthetic chromosome production eukaryotic host cells, and the synthetic chromosome production host cell line.
For examination purposes the differently-labeled synthetic chromosome-specific tag is deemed to be the same as the synthetic chromosome tag and the synthetic chromosome-specific tag.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 12, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At claim 8, improper Markush language is employed at lines 6-7, rendering the metes and bounds of the claim unclear.  At line 6, “and” should be deleted and “or” at line 7 should be changed to “and.”
At claim 12, improper Markush language is employed at lines 2 and 4, rendering the metes and bounds of the claim unclear.  At line 2, “an animal or plant cell line” should be changed to “an animal cell line, a plant cell line.”  At line 4, “or” should be changed to “and.”
Regarding claim 20, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Allowable Subject Matter
Claims 1-7, 9-11, 13-19, and 24 appear to be free of the prior art.  The prior art, while disclosing methods of preparing artificial or synthetic chromosomes, as well as detection of the chromosomes after formation, does not appear to disclose or suggest a method of tracking the production of the chromosomes while they are being produced.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lindenbaum et al. (31(21) Nucleic Acids Research e172 1-15 (2004), and cited in the Information Disclosure Statement filed January 11, 2021) discloses methods of preparing artificial chromosomes and detection thereof after the artificial chromosomes are produced, rather than tracking the production of the artificial chromosomes as they are being produced.
Harrington et al. (U.S. Patent No. 6,348,353, issued February 19, 2002) discloses controlled construction of stable artificial chromosomes constructed from isolated DNA segments.  The prefabricated chromosome vector can be introduced into patients’ cells.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636